Citation Nr: 1809766	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-26 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a breathing condition, to include asthma.

2. Entitlement to service connection for allergic rhinitis. 

3. Entitlement to an initial evaluation in excess of 10 percent from September 30, 2010 for a right knee disability. 

4. Entitlement to an initial compensable evaluation from September 30, 2010 for a left ankle disability. 

5. Entitlement to an initial compensable evaluation from September 30, 2010 for bilateral hammer toes.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

T. C. King, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from July 1978 through July 1981, and from October 1982 to September 1986.

This appeal comes before the Board of Veterans' Appeals (Board) from the following rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia: a September 2012 rating decision which assigned a noncompensable evaluation for the Veteran's hammer toes; a January 2014 rating decision which granted service connection for degenerative joint disease, left ankle, and assigned a noncompensable evaluation, effective January 29, 2013; an August 2014 rating decision which continued the 10 percent evaluation of the degenerative arthritis of right knee joints with ligament strain from September 30, 2010; a May 2015 rating decision denying service connection for allergic rhinitis with sinusitis and denying service connection for asthma (pulmonary breathing restrictions). 

The Veteran's claim for asthma has been broadened to a claim for a breathing condition, to include asthma, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified before the Board at an October 2017 videoconference hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. Documents were uploaded into VBMS after the certification to the Board. However, pursuant to VA policy, as the substantive appeals in this case were received after February 2, 2013, initial review by the Agency of Original Jurisdiction (AOJ) is automatically waived.  38 U.S.C. § 7105(e) (2012).  

The issues of entitlement to compensation for conditions of posterior calcaneal spur, bilateral metatarsalgia, hallux valgus, and malunion/nonunion of tarsal or metatarsal bones have been raised by the record in the Veteran's claim for hammer toes and have been noted in medical records and examinations, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2017). 

The issues of entitlement to service connection for asthma, entitlement to service connection for allergic rhinitis, and entitlement to an initial evaluation in excess of 10 percent from September 30, 2010, for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.








FINDINGS OF FACT

1.  From September 30, 2010, the Veteran's left ankle disability has been manifested by moderate limitation of motion, but not by ankylosis, malunion of the os calcis or astragulus, astragalectomy or marked limitation of motion.

2.  From September 30, 2010, the Veteran's hammer toe disability did not manifest in all toes of either foot being hammer-toed. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no greater, are met for the left ankle disability. 38 U.S.C. 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5271 (2017).

2.  The criteria for an initial compensable evaluation for hammer toes are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Appellant has not raised any procedural arguments regarding the notice or assistance provided for the claims decided herein. Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes (DC) identify the various disabilities. Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1. Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

The Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45. Accordingly, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the functional loss factors cited above.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record. Burton v. Shinseki, 25 Vet. App. 1 (2011).

(i) Increased Rating for Left Ankle

The Veteran seeks an initial compensable rating for degenerative joint disease of the left ankle. The Veteran is service connected for right ankle osteoarthritis, currently evaluated at 10 percent from January 20, 2013, under 38 C.F.R. § 4.71a, DC 5003-5271 (hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating, per 38 C.F.R. § 4.27). 

DC 5271 provides the rating criteria for limitation of motion of the ankle. Moderate limitation of motion of an ankle warrants a 10 percent evaluation; while marked limitation of motion of an ankle warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, DC 5271. The Board observes that the terms "marked" and "moderate" are not defined in the VA rating schedule and appear to have no commonly accepted medical definition. Therefore, the Board finds it appropriate to utilize definitions provided by a general purpose dictionary. See Terry v. Principi, 340 F.3d 1378, 1382-83 (Fed. Cir. 2003) (in the absence of an express definition, words are given their ordinary meaning). Accordingly, "moderate" is defined as "limited in scope or effect ... not seriously or permanently disabling or incapacitating." Webster's Third International Dictionary (1986) at 1451. "Marked" is defined as "distinctive ... strongly pronounced ... noticeable." Id. at 1383. 

DC 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When, however, the limitation of motion of the specific joint(s) involved is non-compensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Normal range of motion for the ankle is zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion. See 38 C.F.R. § 4.71a, Plate II.

The December 2013 VA examination noted imaging studies showing minimal degenerative joint disease of the midfoot region, and noted a 1978 diagnosis of degenerative joint disease of the left ankle. The Veteran reported worsening of his ankle condition over time, and flare-ups causing popping and limiting walking. The examiner noted no objective evidence of painful motion, and recorded normal plantar flexion and dorsiflexion range of motion measurements. The examiner noted no additional limitations in range of motion following repetitive-use testing, no functional loss or functional impairment of the ankle, and no localized tenderness or pain on palpitation of the joints or soft tissue of the ankle. Ankle strength was noted as normal for flexion and extension, with no instability. The examiner noted there were factors of pain, weakness, fatigability and/or incoordination during a flare-up, but that there was no limitation of functional ability of the ankle during a flare-up.

The August 2016 VA examination noted the Veteran having reported flare-ups, as well as popping and a limitation in his ability to bend, stand, and walk. The left ankle was measured with dorsiflexion to 20 degrees, and plantar flexion to 30 degrees. Pain on range of motion testing was noted to cause functional loss. Weight bearing pain was also noted, as was objective evidence of pain on palpation of the ankle joint. The Veteran was noted as being observed after repetitive use over time and during a flare-up. The Veteran's muscle strength was rated a 4 out of 5, for "active muscle movement against some resistance." Occasional use of a scooter was noted for a combination of the Veteran's knees, ankle, and foot condition. The examination also noted range of motion findings for the opposite ankle.

A VA treatment note dated February 2017 notes an examination revealing objective pain on range of motion of the ankle.

At the October 2017 Board hearing, the Veteran testified that his ankle pops, and that the limits of his ankle's flexibility interfere with coming down stairs. He testified that his ankles have given out at times. The testimony regarding his ankles giving out is given less probative weight than the objective medical evidence noting no instability. 

Regarding the December 2013 VA examination, there is no evidence of abnormal range of motion pertaining to the Veteran's ankle. While no objective evidence of painful motion was noted, the examination noted factors of pain during flare-ups. The subsequent examination appears to have occurred during a flare-up, and painful motion was observed.

The Board notes that the Veteran has a variety of disabilities of the lower extremities, which complicates the issue of attributing symptomatology to specific disabilities. The abnormal gait noted in examinations of the knee and attributed to his knees have not been attributed to his ankle in the ankle examinations.

The Veteran's testimony that he has difficulty performing certain functions such as coming down the stairs or walking for long periods are accepted as associated with his ankle condition, but these are consistent with the type of effect the moderate "limited in scope" disability rating contemplates, and not the marked "incapacitating" or "pronounced" disability rating. The Veteran's occasional use of a scooter to assist with mobility issues is noted, but this does not have significant probative value in assessing the severity of the ankle condition in light of his numerous disabilities.

The Board finds the Veteran is currently entitled to the a moderate rating for limitation on motion due to painful motion, under DC 5271. Because submission of the claim for the left ankle is indicative of problems arising at the time of filing the claim, and as the problem is noted as having been diagnosed in 1978, resolving any reasonable doubt in favor of the claimant, in accordance with 38 C.F.R. § 4.59, the painful motion is considered to have existed since filing the claim. Accordingly, the Veteran's degenerative joint disease of the left ankle warrants an initial 10 percent evaluation from September 30, 2010 under 38 C.F.R. § 4.71a, DC 5271.

Regarding whether the condition has worsened, while the August 2016 VA examination shows some objective evidence of limitation of motion, the limitation does not exceed the classification of moderate. In sum, the weight of the evidence of record indicates that a 20 percent evaluation under 38 C.F.R. § 4.71a, DC 5271 is not warranted.

Additional diagnostic codes were considered for the period on appeal. Careful review reveals no evidence in the record of ankylosis, astragalectomy, os calcis or astragalus involving the Veteran's left ankle at any time. Accordingly, no rating under 38 C.F.R. § 4.71a, DC 5270, DC 5272, DC 5273, or DC 5274 is warranted.

As the preponderance of the evidence is against the Veteran's claim of entitlement to greater than 10 percent, the benefit of the doubt provision does not apply. 

(ii) Increased Rating, Bilateral Hammertoes

The Veteran also seeks a compensable initial rating for bilateral hammer toes. 

Under DC 5282, a noncompensable rating is warranted for hammer toe of single toes. The maximum 10 percent rating is assigned when all toes of the foot are hammer toes, without claw foot. 38 C.F.R. § 4.71a, DC 5282.

A July 2014 VA examination noted right second and third hammer toes, and a left second hammer toe. Pain on movement, weight-bearing, and non-weight bearing was noted. Functional loss was noted as a limitation in standing and prolonged walking, with pain on prolonged standing, climbing steps, and walking during flare-ups. 

A March 2016 VA examination for the claimed condition of bilateral pes planus noted no hammer toes on the right foot, as surgery from 2005 on the second and third toes had corrected the hammer toe; the examiner noted that the left second hammer toe persisted after a 1995 surgery. 

A VA examination from August 2016 addressed the claimed conditions of bilateral hammer toes and bilateral pes planus. The examiner noted hammer toes on the right of second and third toes, and on the left as second and third toes, and noted surgery in 1996 for the left second hammer toe, multiple right foot surgeries, with residual chronic pain from surgeries. The examination noted pain on physical examination for both feet, contributing to functional loss, and noted excess fatigability, incoordination, pain on movement, pain on weight bearing, disturbance of locomotion, and lack of endurance on both sides, with swelling of the right foot. The examiner noted that the Veteran is capable of limited standing, walking, and use of foot controls.

A VA treatment note dated January 2013 indicates that the left second hammer toe surgery resulted in a retracted, contracted recurrent hammer toe with chronic dislocation of the metatarsophalangeal joint. A VA treatment note dated January 2017 notes malunion of the previously fused second proximal interphalangeal joint. 

In this case, after consideration of the evidence of record, a rating for hammer toes under DC 5282 is not warranted, as the evidence indicates neither foot has all hammer toes. 

The Board has considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries. However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy. See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'"). The Court explicitly rejected the appellant's argument that to rate under DC 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant. Thus, given that the Veteran's hammer toes are contemplated by the rating codes, the Board finds that DC 5284 is not applicable. 

The Board finds that the Veteran's stiffness of the toes is contemplated under the schedular rating for hammer toes. Additionally, his general painful foot movement is compensated under the rating for bilateral pes planus, under the 10 percent evaluation from September 30, 2010 and the 30 percent evaluation from September 10, 2015, and thus cannot be separately rated as it pertains to his hammer toe condition. 38 C.F.R. § 4.14.

As the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating for hammer toes, the benefit of the doubt provision does not apply.

The Board is constrained to addressing only the narrow diagnosis of hammer toes in this claim because it was narrowly construed below, and developed accordingly. However, the record shows the Veteran may have several foot conditions that may be related to the hammer toe condition or otherwise warranting service connection. Specifically, a December 2013 VA examination notes a posterior calcaneal spur, a July 2014 VA examination provided a diagnosis of bilateral metatarsalgia, noted a mild hallux valgus condition, and noted that surgery with resection of metatarsal head had occurred. Also, a VA treatment note dated January 2013 indicates a hammer toe repair resulted in a contracted recurrent hammer toe with chronic dislocation of the left second metatarsophalangeal joint, and a VA treatment note dated January 2017 notes malunion of the previously fused second proximal interphalangeal joint.

As the Board lacks jurisdiction to adjudicate these issues on first impression, they are hereby referred back to the AOJ for appropriate consideration, pursuant to 38 C.F.R. § 19.9 (b).



ORDER

An initial rating of 10 percent but no greater for degenerative joint disease of the left ankle from September 30, 2010, is granted.

An initial compensable rating for bilateral hammer toes from September 30, 2010, is denied.


REMAND

Although the additional delay is regrettable, the Board finds that remand is necessary in this case of  the following issues.

(i) Service Connection, Allergic Rhinitis and A Breathing Condition, to Include Asthma

The Veteran seeks entitlement to service connection for allergic rhinitis and a breathing condition, to include asthma.

Review of service treatment records reveal several notations for treatment of various potentially related conditions in-service, including "a. rhinitis," "bronchitis," "tight chest congestion," and "rhinorrhea." Also, these records show that various drugs were administered to the Veteran, including Temaril (a drug used on humans in the past to treat breathing issues), Robitussin, Benadryl, and Dimetapp. 

The Veteran's private treatment records from 1989 show that he was diagnosed with the conditions as claimed. However, whether the current disabilities exist now or have existed since the filing of the claim, and whether such disabilities are linked to in-service incurrence(s) are questions for which a VA medical opinion is warranted, and it is noted that VA's duty to assist includes the conduct of a thorough and comprehensive medical examination. Robinette v. Brown, 8 Vet. App. 69 (1995). As the Veteran has not been afforded such, a remand for a VA examination on these questions is appropriate.

(ii) Increased Rating, Right Knee 

The Veteran claim to entitlement to an initial evaluation in excess of 10 percent from September 30, 2010 for his right knee disability must also be remanded, as the VA examinations of record are deficient. 

During a March 2011 VA examination, flexion to 130 degrees with pain noted at 89 degrees was recorded, and extension to 0 degrees was noted. The examiner noted that the Veteran's joint function was not limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

During an April 2016 VA examination, flexion to 60 degrees and extension to 0 degrees was noted, and objective evidence of pain causing functional loss was noted on flexion. The Veteran's strength on flexion and extension was noted as being 5 out of 5. 

The August 2016 VA examination noted the Veteran reported worsening of his knee condition with no relief from pain medications, and that his private doctor was considering knee replacement surgery. The examiner recorded flexion to 45 degrees, and extension to 0 degrees, which showed a worsening from the April 2016 measurements. The Veteran's right knee strength was rated as 4 out of 5 for flexion and extension, another worsening from the April 2016 evaluation. The Veteran was noted as not being able to perform repetitive use testing with at least three repetitions, and the Veteran's symptoms were noted as preventing repetitive range of motion testing, repetitive use over time evaluation, or a flare-up evaluation. Joint stability tests were also noted as unable to be performed due to the Veteran's severe pain. The examiner noted that the examination was being conducted during a flare-up, and it was unable to determine without speculation whether repetitive use or flare-ups would further reduce the Veteran's range of motion, as repetitive range of motion was prohibited, and only speculation would determine any further reduction in range of motion.

The United States Court of Appeals for Veterans Claims (CAVC) in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), held that direct observation of functional impairment during a flare-up is not a prerequisite to offering an opinion. An examiner must consider all procurable and assembled data before stating that an opinion cannot be reached. Id. The examiner must clearly indicate that they have obtained all tests and records that might illuminate the medical analysis. Id. An examiner must take these steps prior to stating that an opinion cannot be offered without resorting to speculation. Id. In Sharp, the examiner's conclusion that it was "not possible without mere speculation to estimate either loss of [range of motion] or describe loss of function" without "directly observing function under these circumstances" was insufficient because it did not note having obtained all procurable medical evidence before declining to offer an opinion. Id. at 36.

The specific deficiency in the latest August 2016 examination of record is that while it recorded a worsening when compared to the prior examinations, it does not provide an estimate of the Veteran's functional loss after repetitive use or during a flare-up, which is required pursuant to Sharp. The functional loss recorded with prior exams or as otherwise reported by the Veteran are lacking context to the newer measurements to enable an accurate evaluation. Thus, the Board finds that a new examination is required, and in such, the examiner must offer a medical opinion based on estimates derived from information procured from procurable sources, including the lay statements of the Veteran. 

(iii) TDIU Benefits

Finally, the Veteran also contends that he is entitled to TDIU benefits in this case.  

The Board finds the issue of entitlement to TDIU to be inextricably intertwined with the claims that are being remanded, as TDIU benefits rely on consideration of occupational impairment arising from all service-connected disabilities.  See 38 C.F.R. § 4.16(a).  As such, the adjudication of the claim for TDIU must also be remanded pending a decision pertaining to the other issues currently on remand. See Harris v Derwinski, 1 Vet. App. 80 (1991). 

Accordingly, the case is REMANDED for the following actions:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.  All records that are obtained are to be associated with the evidence of record.  

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any currently diagnosed breathing condition, to include asthma, and his allergic rhinitis condition. The contents of the electronic claim files (in VBMS and Virtual VA), to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished. All tests and studies, as well as the clinical findings contained therein, should be reported in detail. 

Based on the examination results and review of the record, the examiner should identify all diagnosed breathing conditions and provide an opinion as to the following:

(a) For all diagnosed breathing conditions, to include asthma and/or allergic rhinitis, is it at least as likely as not (50% probability or greater) that any condition which the Veteran now has had its onset during service, or was otherwise caused by or a result of active service? 

(b) Is it at least as likely as not (50 percent probability or greater) that any condition which the Veteran now has was caused by or aggravated by his other service connected disabilities? 

(c) If it is determined that it is at least as likely as a not that a breathing disorder manifested during, or as a result of, active military service, then the examiner should describe in detail all occupational impairment associated with any such breathing disability.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report. The medical professional should discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, which may reasonably make clear the medical guidance in the study of this case. If any opinion cannot be offered without resorting to mere speculation, the examiner must explain in full why this is the case and identify what, if any, additional evidence would allow for a more definitive opinion.  

2.  The Veteran's file should also be provided to a physician with appropriate knowledge and ability to determine the current severity of the Veteran's service-connected right knee disability. The Veteran's claims file and a copy of this remand report are to be reviewed by the examiner and the examiner should indicate that these items were in fact reviewed.  The examiner should then perform all indicated tests and studies and address the following:

(a) Described in detail any and all limitation of motion of the Veteran's right knee, including both active and passive motion.  

(b) The examiner should also describe any additional impairment associated with the right knee, to include instability, locking or other symptomatology.  

(c) Finally, the examiner should provide an opinion estimating functional loss and further functional impairment associated with the right knee during periods of flare-ups.  

The examiner is instructed to try to procure information necessary to render an opinion regarding flare-ups from the Veteran. An opinion stating merely that the examiner is unable to evaluate, without mere speculation, functional ability after repetitive use as the Veteran was not examined following repeated use over a period of time, or an indication that flare-up opinion could not be offered due to pain during the examination is insufficient. An opinion stating merely that the examiner is unable to evaluate, without mere speculation, whether pain, weakness, fatigability or incoordination significantly limit functional ability with flare-ups as the veteran was not examined during a flare-up is also insufficient.

A complete rationale must be provided for any and all opinions provided.  

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in compliance with the instructions herein, and that no other notification or development action is needed in addition to that directed above.  If further action is required, it should be undertaken prior to further claims adjudication.

Thereafter, readjudicate the issues on appeal. If the determinations remain unfavorable to the Veteran, he and his representative must be furnished with a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2017).



______________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


